The opinion of the court was delivered by
Fromme, J.:
The Union Pacific Railroad Company filed a motion for rehearing on the decision affirming the judgments in this case. (Williams v. Union Pacific Railroad Co., 204 Kan. 772, 465 P. 2d 975.) The motion has been considered and it is denied.
However, our attention has been directed to certain statements in the opinion which are incorrect and should be deleted. Accordingly the first full sentence at the top of page 779 of the opinion, which begins “Appellant insists it was error . . .", is deleted.
In addition paragraph two on page 779 of the opinion is deleted, together with the first sentence of the next paragraph which begins, “Yet another reason appears . .
We adhere in all other respects to what was said and held in the original opinion, since the portions deleted are not necessary to the opinion and do not change the ultimate decision of this court.